Citation Nr: 1039175	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  06-36 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been obtained to reopen the 
previously denied claim of entitlement to service connection for 
a chronic acquired psychiatric disorder, claimed as a generalized 
anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which determined that new and material evidence had 
not been submitted to reopen the previously denied claim of 
service connection for a chronic acquired psychiatric disorder.  

In March 2006, the Board remanded the issue because the Veteran's 
appeal was not originally perfected.  As such, the file was 
transferred to the Appeals Management Center (AMC) in Washington, 
DC, and the Veteran was issued a Statement of the Case addressing 
whether new and material evidence had been submitted to reopen 
the previously denied claim.  The Veteran filed a timely 
substantive appeal and the issue is again before the Board for 
further appellate consideration.


FINDINGS OF FACT

1.	The RO denied the Veteran's petition to reopen the claim of 
entitlement to service connection for a chronic acquired 
psychiatric disorder in a May 2000 rating decision.  The 
Veteran was notified of this decision and of his appellate 
rights by letter dated in June 2000, but did not appeal the 
denial.

2.	Evidence obtained since the time of the May 2000 rating 
decision denying the Veteran's petition to reopen the claim 
for service connection for a chronic acquired psychiatric 
disorder does not relate to an unestablished fact necessary to 
substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim.




CONCLUSION OF LAW

1.	The May 2000 rating decision denying the Veteran's petition to 
reopen the claim of entitlement to service connection for a 
chronic acquired psychiatric disorder is final.  38 U.S.C.A. 
§§ 1110, 1131, 7105 (West 2002).

2.	Evidence received since the RO denied the petition to reopen 
the claim of entitlement to service connection for a chronic 
acquired psychiatric disorder is new but not material, 
therefore, the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a).

In a letter dated in June 2006, VA defined new and material 
evidence, advised the Veteran of the reasons for the prior denial 
to reopen the claim of service connection for a chronic acquired 
psychiatric disorder, and noted the evidence needed to 
substantiate the underlying claim of service connection, 
including what part of that evidence he was to provide and what 
part VA would attempt to obtain for him, as required by Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  See also 38 U.S.C.A. 
§  5103(a); 38 C.F.R. §  3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Accordingly, the Board finds that VA 
met its duty to notify the Veteran of his rights and 
responsibilities under the VCAA.

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence.  In a 
statement dated in September 2003, the Veteran contended that VA 
has failed to obtain records from his classified duty assignments 
at the Toxic Waste Disposal Unit of the U.S. Army Jungle Survival 
School Supply Warehouse at the Clark Air Base in the Philippines.  
VA previously obtained all service personnel records and service 
treatment records.  The service personnel records do not 
corroborate the claimed classified duty and there is no 
indication of any sources other than the service record from 
which such information could be obtained.  .  Thus, the Board 
finds that no further development is necessary, and it appears 
that all known and available records relevant to the issue here 
on appeal have been obtained and are associated with the 
Veteran's claims file.  As such, the Board finds that all duties 
to notify and assist have been met.

In May 2000, the RO denied the Veteran's petition to reopen the 
claim service connection for chronic acquired psychiatric 
disorder, finding that that new and material evidence had not 
been submitted to reopen the previously denied claim.  The 
Veteran was advised of the denial by letter dated in June 2000, 
as well as of his appellate rights, and did not appeal the 
decision.  As a consequence, the May 2000decision became final.  
See 38 U.S.C.A. § 7105, 38 C.F.R. §§ 20.200, 20.202, 20.1103 
(2010). 

The Veteran now seeks to reopen his claim for service connection 
for chronic acquired psychiatric disorder.  Despite the finality 
of a prior adverse decision, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
presented or secured with respect to the claim which has been 
disallowed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  "New 
and material evidence" is defined as evidence not previously 
submitted to agency decision makers which relates to an 
unestablished fact necessary to substantiate the claim and which 
raises a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  In Hodge, the U.S. Court of Appeals for the Federal 
Circuit noted that not every piece of new evidence is 
"material," but that some new evidence may well contribute to a 
more complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually alter a rating decision.  Id., 155 F.3d at 1363.

With these considerations, the Board must now review all of the 
evidence which has been submitted by the Veteran or otherwise 
associated with the claims folder since the last final decision 
in May 2000.  The credibility of new evidence is to be presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the May 2000 rating decision, the evidence of 
record included the Veteran's service treatment records dated 
September 1967 to August 1971, which include a September 1967 
treatment for anxiety.  The record also included medical evidence 
from Mount Zion Hospital and Medical Center from September to 
October 1976, Northern California Medical Center dated in 
February 1977, Community Hospital from October 1989 to October 
1990, and Children's Hospital in April 1991, as well as the 
Veteran's statements.  None of the evidence of record at that 
time showed the Veteran's psychiatric condition was related to 
his military service.

Since the May 2000 denial, the Veteran submitted medical evidence 
from San Francisco VA Medical Center dated from February 1999 to 
April 1999 and March 2002 to October 2006, which shows treatment 
for paranoid schizophrenia.  The Veteran also submitted 
additional statements dated in October 2000, August 2002, 
September 2002, September 2003, November 2003, and November 2006.  
The Veteran's representative submitted statements dated in 
January 2006 and September 2010.  The statements contend that the 
Veteran was exposed to toxic chemicals while assigned to a 
special unit in the Philippines, which is the origin of his 
psychiatric disability.  

The Board finds that the statements are cumulative because the 
Veteran previously made the contentions, and VA has already 
considered them.  The Board also finds that the medical evidence 
is new as it had not previously been submitted.  However, the 
medical evidence is not material because the records do not 
relate to an unestablished fact necessary to substantiate the 
claim, and does not raise a reasonable possibility of 
substantiating the claim.  The record only shows treatment for 
the psychiatric disability nearly 30 years after separation from 
service and does not relate the disability to an in-service event 
or injury.  As such, the claim for service connection for chronic 
acquired psychiatric disorder is not reopened, and the appeal is 
denied.


ORDER

New and material evidence has not been submitted to reopen the 
previously denied claim to reopen a claim of service connection 
for a chronic acquired psychiatric disorder, and the appeal is 
denied.




____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


